Citation Nr: 1145256	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  04-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an adjustment disorder with depressed and anxious mood.

2. Entitlement to service connection for low back strain.

3. Entitlement to service connection for a cerebrovascular accident (CVA) and residual disabilities, including left lower extremity weakness, left upper extremity weakness, and left facial weakness with hyperesthesia and mild speech impairment, secondary to the service-connected diabetes mellitus.

4. Entitlement to service connection for a tender scar, residual of carotid endarterectomy, secondary to the service-connected diabetes mellitus.

5. Entitlement to service connection for hypertension, as secondary to the service-connected diabetes mellitus.

6. Entitlement to service connection for peripheral vascular disease, right lower extremity, as secondary to the service-connected diabetes mellitus.

7. Entitlement to service connection for peripheral vascular disease, left lower extremity, as secondary to the service-connected diabetes mellitus.

8. Entitlement to an increased rating for residuals of meningitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for diabetes mellitus and assigned a 20 percent rating, effective from April 5, 1991, and a 20 percent rating, effective from July 5, 2000; denied service connection for low back strain; and denied a rating in excess of 10 percent for residuals of meningitis.  This matter further comes before the Board from an October 2002 rating decision in which the RO denied service connection for a CVA; for weakness in the left upper extremity due to a CVA; for weakness in the right upper extremity due to a CVA; a tender scar, as a residual of carotid endarterectomy; for left facial weakness with hyperesthesia and mild speech impairment; for hypertension; for peripheral vascular disease of the right lower extremity; for peripheral vascular disease of the left lower extremity; and for an adjustment disorder with depressed and anxious mood.

In August 2009, the Board remanded this matter in order to schedule the Veteran for a Travel Board hearing.  The record reflects that such a hearing was scheduled, but the Veteran was unable to attend and asked that his request for a hearing be withdrawn.  Thus, the Board concludes that there was substantial compliance with the remand directives of August 2009.  Stegall v. West, 11 Vet. App. 268  (1998). 

The Board also notes that the claims for service connection for PTSD and for an adjustment disorder have been combined into one issue - as reflected on the first page - and the Veteran has expressed concerns about this.  The record shows that the Veteran initially indicated that he had a "mental condition" due to his spinal meningitis in service, and that in the October 2002 rating decision, the RO adjudicated this issue as entitlement to an adjustment disorder with depressed and anxious mood.  Thereafter, the RO also separately considered the Veteran's claim for PTSD, presumably based on his active service in Vietnam, and denied service connection for that issue in a December 2004 rating decision.  

In considering the Veteran's claims for service connection for PTSD and for an adjustment disorder, the Board notes that the U.S. Court of Appeals for Veterans Claims held that the Board must broadly construe claims, and in the context of psychiatric/mental disorders, must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Because the Veteran's psychiatric diagnoses include PTSD, adjustment disorder, and other diagnoses - including bipolar disorder, depression, and anxiety; the issue on the first page now reflects the expanded issue on appeal as a result of the Clemons decision.  The Board further notes that, as a practical matter, even though herein service connection for PTSD will be granted, if service connection were to be also granted for an adjustment disorder, the Veteran would receive no greater benefit or compensation.  If service connection is granted for one psychiatric disability, such disability would essentially be added to any existing service-connected psychiatric disability to form one combined service-connected psychiatric disability for VA purposes.  Moreover, all psychiatric disorders are to be evaluated pursuant to a general rating formula used to rate psychiatric disabilities, other than eating disorders.  38 C.F.R. § 4.130.  To provide separate evaluations for various service-connected psychiatric disabilities would violate the prohibition against pyramiding found at 38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

The Board also notes that the Veteran has expressed concerns regarding the adjudication of his claims for service connection for peripheral vascular disease of the right and left lower extremities.  In that regard, the Board notes that these service connection claims were initially denied by the RO in an October 2002 rating decision, to which the Veteran filed a notice of disagreement in April 2003, and, the RO then issued a statement of the case (SOC) in December 2003.  Thus, the claims for service connection for peripheral vascular disease of the right and left lower extremities have been in proper appellate status since the Veteran perfected the appeal by filing a substantive appeal (VA Form 9) in January 2004.  

The issues of entitlement to service connection for a CVA and residual disabilities; for a tender scar, residual of carotid endarterectomy; and for peripheral vascular disease, right and left lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. With consideration of the doctrine of reasonable doubt, the Veteran's reported in-service stressors are consistent with the places, types, and circumstances of his service in Vietnam and have reasonably been medically related to his fear of hostile military or terrorist activity by a VA psychiatrist. 

2. The competent and probative evidence of record preponderates against a finding that the Veteran has a low back disability that is related to his active military service or any incident therein, or that any such disability was manifested within one year of separation from service.

3. The competent and probative evidence of record preponderates against a finding that the Veteran's hypertension is related to active service or any incident therein, that it was manifested within one year of separation from service, or that it resulted from his service-connected diabetes, on either a causation or aggravation basis.

4. The Veteran's residuals of meningitis are minimal, if existent; and are manifested by no more than occasional mild (non-prostrating) headaches.


CONCLUSIONS OF LAW

1. Giving the benefit of the doubt to the Veteran, the Board concludes that PTSD was incurred as a result of his active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 

2. A low back disability was not incurred in or aggravated by service and cannot be presumed to have been.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3. Hypertension was not incurred in or aggravated by service, cannot be presumed to have been, and is not shown to be due to, the result of, or aggravated by the service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

4. The criteria for a rating in excess of 10 percent for residuals of meningitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8019 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2001 and April 2008 that fully addressed the notice elements, and the first letter was sent prior to the initial RO decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that the RO sent the Veteran a letter in September 2008 advising him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a low back disability (strain) that may be related to service, or whether his hypertension is related to service on a direct basis.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims for service connection for low back strain and for hypertension, on a direct basis, there is competent medical evidence of a current low back disability and of hypertension.  There is, however, no competent evidence of record (other than the Veteran's lay assertions) showing that he has a low back strain or low back disability that may be related to service, or that his hypertension might be related to service.  Moreover, the Board finds insufficient evidence of an event, disease, or injury in service upon which a VA examiner's opinion could be based to establish an etiology related to service to support these claims.  While the Veteran's low back pain was initially attributed to his meningitis, more recently his low back pain has been attributed to specific low back disabilities (i.e., degenerative disc disease and spinal stenosis).  Additionally, although he contends that his low back pain is related to service, his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board therefore concludes that a VA examination is not necessary to decide either of these claims.  38 C.F.R. § 3.159(c)(4).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  In addition, VA examinations were conducted regarding the claim for service connection for hypertension and the claim for an increased rating for residuals of meningitis.  The Board finds that the VA examinations dated in August 2002, September 2006, and February 2010, which addressed the probable etiology of the Veteran's hypertension, are adequate.  The Board also finds that the VA examination in June 2004, that addressed the current severity of the service-connected residuals of meningitis, is also adequate.  Each of these VA examinations included a review of the claims folder, a history from the Veteran, and examination findings were reported, along with diagnoses and opinions, which were supported in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

Service treatment records (STRs) show that the Veteran was hospitalized and treated for acute meningococcal meningitis from November 1965 to January 1966. His symptoms were noted to include dizziness, bad headaches, and black and blue marks.  In January 1966, he reported he still had headaches and had trouble getting to sleep secondary to throbbing headaches.  He also reported having back pain when attempting to lift heavy objects and aching feet.  The impressions were post-meningitis and rule out chronic meningococcemia.  On the Veteran's separation examination, his clinical examination was essentially normal, and it was noted that he was status-post meningitis in December 1965, NCD (not considered disqualifying).  

Service personnel records showed that the Veteran served in the Republic of Vietnam from October 1966 through January 1967.  During his service in Vietnam, the Veteran was assigned to Btry B, 1st Bn, 44th Arty, and his principal duties were as a cannoneer and then a gunner.  His awards and decorations included the NDSM (National Defense Service Medal), the M-14 MKM (marksmen proficiency badge), and RVNM (presumably the Republic of Vietnam Campaign Medal).  The Board notes, however, that the Veteran was not awarded any medal or decoration that clearly indicates combat status.

On a VA neuropsychiatric examination in June 1970, it was noted that the Veteran had no disorder of thought content and his judgment was not impaired.  The diagnosis was headaches and low back pain, residuals of meningitis, by history.  The neuropsychiatrist noted that objectively there were no neurological abnormalities to account for the Veteran's complaints of low back ache with numbness radiating into the leg and the headaches that occurred simultaneously on exertion, and that it was difficult to account for the symptomatology other than to assume that there was a residual arachnoiditis of the adhesive type in the low back which accounted for the symptomatology.  

By July 1970 rating decision, the RO granted service connection for headaches and low back pain, residuals of spinal meningitis, and assigned a 10 percent disability rating, effective from April 28, 1970.

In a private psychological evaluation, dated in July 1991, and conducted on referral from the Social Security Administration's (SSA's) Bureau of Disability Determination, the Veteran's diagnoses included strong possibility of organic brain disorder secondary to stroke, with signs of dementia and amnestic difficulties, and adjustment reaction with significant depression.  

In a private psychological report, dated in October 1999, Dr. Kenneth R. Felker, examined the Veteran and diagnosed dementia, due to two strokes, with mild anxiety and mild depressive symptoms.  

Received from the Veteran in August 2001 was a claim for an increase for his service-connected spinal meningitis.  Therein, he claimed that his condition had gotten worse over the past two years, that his back had become worse, that his legs were giving out, and that at times he could not walk.  

Received in October 2001 were several lay statements from the Veteran's neighbors and friends in which they described the Veteran's declining health.

Also received in October 2001 was a letter from the Veteran in which he indicated that from information he had read that some of the affects of spinal meningitis were mental/emotional problems, paralysis/weakening of various muscles, and arthritic conditions.  He also included an excerpt from the internet regarding meningitis, which, among other points, described the causes, symptoms, treatment, and prognosis for meningitis.  

On a VA spine examination in December 2001, it was noted that the Veteran had meningococcal meningitis in service and was left with chronic back pain and some weakness in the legs.  The examiner also noted that the Veteran had a history of carotid artery disease, carotid artery surgery, and strokes, and so his weakness may be a combination of different things.  The diagnosis was chronic lumbosacral strain.

On a VA arteries and veins examination in December 2001, it was noted that the Veteran had a past medical history of a cerebrovascular accident, due to a blocked right carotid artery, and a carotid endarterectomy in 1991.  It was noted that he had residuals of the cerebrovascular accident including left upper extremity weakness and slight speech impairment.  It was also noted that at that time (in 1991) he was diagnosed with diabetes mellitus and hypertension.  The diagnoses included bilateral varicose veins; meningitis in 1966; cerebrovascular accident with left upper extremity mild weakness and speech impairment, 1991; right carotid endarterectomy, 1991; hypertension, 1991; diabetes mellitus, 1991; and PTSD.

On a VA diabetes mellitus examination in December 2001, the examiner noted that the Veteran was diagnosed with diabetes and hypertension in 1991, and opined that "most likely than not" that the Veteran's hypertension and diabetes were related.  

On a VA treatment record dated in January 2002, it was noted that the Veteran had long-standing back pain and occasional numbness in the legs, and the examiner opined that it was extremely unlikely that the Veteran's meningitis in service was related to his present back pain or depression.

On a VA cardiology examination in January 2002, the examiner noted that there was no claims folder for review.  The examiner also noted that the Veteran had a history of diabetes and peripheral vascular disease, and had hypertension for at least 7 to 8 years.  The examiner did not know how much of the Veteran's hypertension was related to service.  The examiner noted that the Veteran appeared to have mild aortic stenosis and mitral regurgitation on physical examination, which he appeared to have been born with.

On a VA neurological examination in January 2002, the examiner again noted that there was no claims folder for review.  The Veteran reported that he contracted meningococcal meningitis in 1966, and did not make a complete recovery, being left with back problems and weakness.  He further reported that he subsequently served in Vietnam despite his problems, and after leaving service he worked in the textile industry, but was troubled by back pain.  He reported that his back problems continued and had become more troublesome.  He also reported that he suffered strokes some years ago which had caused left sided weakness, that he had bipolar affective disorder, and that he had headaches which were controlled with ibuprofen.  The impression was that the Veteran's low back pain was worse than in the past and was more disabling.  The examiner indicated that the Veteran's back pain had been present since his meningitis and was "certainly" service-connected, that his headaches were currently controlled with medications, that his main neurological deficits were due to diabetic peripheral neuropathy, and that he had very minor deficits that could be attributed to his stroke.  The examiner was unsure whether the Veteran's mental condition could be attributed to his meningitis.

On a VA examination of mental disorders, dated in January 2002, the Veteran reported that his hypertension was diagnosed in 1960.  With regard to his past psychiatric history, it was noted that the Veteran had a history of adjustment disorder with depressed and anxious mood, which started in August 2001, and was triggered by enormous financial difficulties he experienced at that time.  The Veteran also reported a history of PTSD symptoms which had worsened over the last two to three years, including frequent nightmares of combat experiences from his service in Vietnam.  The Veteran recalled an event in Vietnam, in Dong Hoi, near Phu Bai, when he was performing perimeter defense against oil depots and air fields and they were getting shelled and shot at by the enemy.  He claimed he witnessed two of his friends being blown up by artillery, and that body parts were scattered on the battlefield.  He recalled two names, but was unsure whether those were the two Veterans who lost their lives during the artillery fire at Dong Hoi.  The diagnoses included PTSD, delayed onset; and adjustment disorder with depressed mood.  The examiner opined that the Veteran's PTSD symptoms appeared to be delayed in onset, as he described a period of halfway normal functioning in the 1960s, 1970s, and 1980s, but in concordance with his medical decline in the late 1990s, he was experiencing a reoccurrence of PTSD symptoms.  It was noted that the Veteran denied a past psychiatric history or past history of mood disorder, but described the onset of depressive symptoms secondary to severe financial difficulties in August 2001.  The examiner noted that the depressive symptoms, as well as panic attacks, occurred within one month of the Veteran's financial difficulties and had lasted for the last six months, and were in partial remission and not directly related to his service experience or sequelae of the meningitis he experienced in service.  The examiner also opined that the Veteran's PTSD symptoms were related to the trauma he experienced in service, but recommended a review of military documents to finding documentation supporting the Veteran's reported trauma events.

In a VA examination addendum dated in August 2002, the examiner noted that diabetes, hypertension, and the cerebrovascular accident (CVA) were all diagnosed at the same time, in 1991, and therefore, hypertension, was not caused by diabetes, and the CVA was not caused by diabetes.  The examiner indicated that these were three independent medical problems, commonly seen in the same person, but that diabetes did not cause the stroke.  The examiner noted that the development of atherosclerotic vascular disease, significant enough to cause obstruction of a carotid artery in the brain, took years to occur, and that this preceded the Veteran's diabetes and hypertension for years.  The examiner also opined that since the Veteran's hypertension was not diagnosed prior to his stroke, it cannot be cited as causal, and that the Veteran's stroke was caused by atherosclerotic obstruction of his carotid artery, and not diabetes or hypertension.  The examiner also noted that the Veteran had normal renal function, and with the exception of one value for microalbumin from December 2001, all microalbumins (for the 1000 days reviewed) were normal.  The examiner concluded that there was therefore no relationship between the Veteran's diabetes and hypertension from a renal perspective since the Veteran's renal function was normal, and that unless his renal function deteriorated severely, there would continue to be no relationship between his diabetes and hypertension.  The examiner further noted that only if the Veteran's renal function severely deteriorated would his diabetes become an important issue in his hypertension, possibly exacerbating it, but not causing it.  

Further, in the VA examination addendum dated in August 2002, the examiner noted that the Veteran's examination did not demonstrate any evidence of either peripheral neuropathy secondary to diabetes, or peripheral vascular disease of the lower extremities.  The examiner noted that the Veteran did not describe any symptoms of claudication, and did not have peripheral vascular disease, but had cerebrovascular disease.  The examiner acknowledged that having cerebrovascular disease placed the Veteran at higher risk of having peripheral vascular disease, but found that such was not demonstrated on the examination in question.  Finally, the examiner concluded that there was no relationship between diabetes and varicose veins, and that diabetes was related to many conditions, but that varicose veins was not on the list.  The diagnoses included diabetes mellitus; hypertension, not related to diabetes mellitus; cerebrovascular disease, with right CVA, right carotid endarterectomy, not related to diabetes mellitus; and varicose veins, not related to diabetes mellitus.  The VA examiner realized the addendum report would be controversial, but indicated there was no question about her conclusions.  

On a VA examination in August 2002, the diagnosis was residual scars secondary to carotid endarterectomy repair done in 1996 in the bilateral neck area.  

On a VA neurological examination in August 2002, the examiner noted that there was no claims folder to review, and that the Veteran reported having at least two strokes roughly ten years ago, and within two years of each other.  It was also noted that the Veteran had diabetes at the same time he suffered the stroke.  The impressions were that the Veteran suffered from right-sided motor and sensory deficits, and by history there was cognitive impairment.  The examiner indicated that diabetes was certainly one of the leading risk factors for stroke, but also noted that the Veteran's smoking could have conceivably contributed to the stroke, as well as due to aggravation of atherosclerotic disease.  The examiner noted that if the Veteran's timeline was correct, and his stroke occurred in his 40s, other potential factors to be considered would be embolic causes due to hypercoagulable states, cardiac arrhythmias, or metabolic/infectious disorders, which could secondarily lead to thrombus formation.  The examiner opined that the presence of bilateral endarterectomy scars appeared to heavily favor a vasculopathy as one of the leading causes of the Veteran's strokes, which as likely could be as a consequence of his diabetes, as it could his smoking habit or genetic predisposition to vascular disease.  

On a VA neurological examination in June 2004, it was noted that the Veteran's claims folder was reviewed, and the diagnoses included hypertension; cerebrovascular cardiovascular disease, secondary to hypertension; type 2 diabetes mellitus, non-insulin dependent; diabetic neuropathy; and tobacco dependence.  The examiner concluded that the Veteran experienced a mild case of meningococcal meningitis while in the Army, and then went on to serve a year of full duty with no further entries in the health record.  The examiner also noted that all of the Veteran's peri-hospitalization symptoms cleared, except for low back pain radiating to the right lower extremity, which the examiner indicated could not be attributed to meningitis.  The examiner opined that the Veteran's low back pain was likely due to mild degenerative disc disease, with the main risk factor being his smoking history.  The examiner also noted that the Veteran had moderately advanced diabetic neuropathy which prevented him from having a secure gait, as well as poor sensation in both upper extremities distally.  The examiner opined that the Veteran's two strokes were due to hypertension, and that there were no abnormalities on his neurological examination that could not be accounted for by diabetic neuropathy.  The examiner also noted that the Veteran had intermittent headaches in the past, but indicated that these could not be related to the acute headaches of meningitis, did not persist long after he recovered, and had remitted for the time being, and that at no time had his headaches been prostrating.  

VA treatment records showed that in January 2006, the Veteran underwent an MRI of the lumbar spine, which showed moderate to marked L4-L5 spinal canal stenosis due to a combination facet arthropathy, disc bulge, and posterior epidural granulation tissue/scarring; and a 1.2 cm right anterior epidural lesion posterior to the L4 vertebral body cortex, which was most likely an extruded disc fragment.

On a VA examination in September 2006, the examiner noted the prior VA examiner's opinion from August 2002 that there was no relationship between the Veteran's diabetes and hypertension, from a renal perspective.  The examiner also opined that since the Veteran's renal functions were normal and unless his renal function deteriorated severely, there would continue to be no relationship between the diabetes and hypertension.  The examiner further noted that only if the Veteran's renal function severely deteriorated would his diabetes become an important issue, with his hypertension possibly exacerbating it, but not causing it.  

VA treatment records showed that in January 2007, the Veteran was seen for questionable left-sided facial weakness.  The assessment was that the Veteran was seen for a questionable left sided facial drop, not reproduced on examination, as well as facial numbness that was inconsistent and not reproduced on history or detected on examination.  The examiner noted that the Veteran was clearly impaired in a manner that was expected with his history of left carotid occlusion with multiple large infarcts, and noted that he had evidence of peripheral neuropathy.  The examiner saw no signs of any acute neurologic condition at that time, including a stroke.  In April 2008, the Veteran underwent a study of the lower extremities, and  it was noted that the ABI (ankle-brachial index) was consistent with claudication symptoms.  In a psychiatry consultation note dated in June 2008, it was noted that the Veteran had a history of PTSD and depression.  At that time the Veteran did not believe he needed, and declined, psychiatric treatment.  The impression was rule out PTSD, and it was recommended that the Veteran undergo continued observation for depression and PTSD symptoms.  

On a VA renal examination in February 2010, the diagnoses included adult onset diabetes mellitus, diagnosed in 1991; hypertension, also diagnosed in 1991; cerebral vascular disease with multiple strokes beginning in 1991; peripheral neuropathy; peripheral vascular disease; gout; and proteinuria.  With regard to hypertension, the examiner noted that the Veteran had no abnormalities of urinalysis until 2007, and opined that it was more likely than not that his hypertension was not a manifestation of diabetic neuropathy.  With regard to the proteinuria, the examiner noted that the Veteran had proteinuria since 2011, with relatively heavy levels since 2005, and opined that it was more likely than not that the Veteran's proteinuria was a manifestation of diabetic nephropathy.  The examiner noted that the Veteran had normal glomerular infiltration rate and only trace edema on examination.  Finally, the examiner noted that the Veteran's blood pressures were variable, but that the Veteran's hypertension antedated his proteinuria development by approximately 10 years, and opined that the Veteran currently had minimal disability/edema related to his proteinuria.  

On a VA diabetes mellitus examination in February 2010, it was noted that the Veteran was diagnosed with diabetes mellitus in 1994, had a history of hypertension for approximately 20 years, and had degenerative disc disease for decades, which manifested by low back pain radiating to the right lower extremity.  

III. Analysis

1. Laws and Regulations for Service Connection Claims 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The law provides that, where a veteran served ninety days or more of active military service, certain enumerated disorders, to include arthritis and hypertension, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Secondary service connection may be established for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected condition, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal.  The intended effect of this amendment is to conform VA regulations to the Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) (2010)).  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003. 


2. Service Connection for a Psychiatric Disorder, 
to include PTSD and Adjustment Disorder 

The Veteran has essentially contended that he has a mental condition as a result of his service-connected meningitis.  He has also contended that he has PTSD as a result of his active service in Vietnam.  

As there is a competent medical opinion (in the VA mental disorders examination report dated in January 2002), which goes against the claim that the Veteran has a psychiatric disorder related to his meningitis, the Board will first consider the claim for service connection for PTSD.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV. 38 C.F.R. § 4.125 .

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing in some cases the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010; 75 Fed. Reg. 41092 (July 15, 2010) (correcting an error as to the effective date in the Federal Register publication of July 13, 2010); 38 C.F.R. § 3.304(f)(3).  This regulatory revision adds to the types of PTSD claims that VA will accept credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor, without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." The Board notes that this regulatory revision is applicable to this Veteran's claim for service connection for PTSD because his claim was appealed to the Board before July 13, 2010, but not decided by the Board as of that date.

The revised regulation provides, in pertinent part, that the following provision applies to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(3)(f).

The Veteran's claim for service connection for PTSD has yet to be considered under the new § 3.304(f)(3), which significantly relaxes the evidentiary burden for establishing occurrence of an in-service stressor.  As noted above, the regulatory revision has eliminated the requirement that the claimed in-service stressor be corroborated by credible supporting evidence if the claimed stressor is related to the Veteran's "fear of hostile military or terrorist activity" and is consistent with the "places, types, and circumstances of the Veteran's service."  Thus, the Board will consider the Veteran's claim under the newly revised regulation.

First, in considering the new criteria as set out above, the Board first notes that the Veteran has a diagnosis of PTSD, rendered by a VA physician in January 2002.  Even though there have been other subsequent psychiatric diagnoses, the Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, supra. 

Second, the Board notes that the Veteran's reported stressors are arguably consistent with the place, types, and circumstances of his reported service in Vietnam.  Service personnel records showed that the Veteran served in the Republic of Vietnam from October 1966 through January 1967.  During his service in Vietnam, the Veteran was assigned to Btry B, 1st Bn, 44th Arty, and his principal duties were as a cannoneer and then a gunner.  Although the RO sent the Veteran a letter, in December 2003, requesting specific details regarding the in-service events that contributed to his PTSD, the record reflects that he did not respond to this letter.  On a VA examination in January 2002, however, he reported a history of PTSD symptoms which had worsened over the last two to three years, including frequent nightmares of combat experiences from his service in Vietnam.  He recalled an event in Vietnam, in Dong Hoi, near Phu Bai, when he was performing perimeter defense against oil depots and air fields and they were getting shelled and shot at by the enemy, and he reportedly witnessed two of his friends being blown up and that body parts were scattered on the battlefield.  He recalled two names, but was unsure whether those were the two who lost their lives during the artillery fire at Dong Hoi.  Although the Veteran has not submitted much detail in support of this claim, after considering the totality of the record and giving the Veteran the benefit of the doubt, the Board will allow that he was in proximity to hostile military activity during his service in Vietnam.  

Third, the Board finds that the Veteran's reported stressors have reasonably been related to a fear of hostile military activity by a VA psychiatrist.  On the VA examination in January 2002, the examiner opined that the Veteran's PTSD symptoms were related to the trauma he experienced in service.  Although the VA examiner also recommended a review of military documents to find documentation supporting his reported trauma events, the Board notes that this has been satisfied as set out above.  The Board also acknowledges that the pertinent regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with the criteria of DSM-IV. 3 8 C.F.R. §§ 3.304, 4.125.  In that regard, the Board finds that a review of VA treatment records and specifically the VA examiner's report of January 2002 tends to show that the diagnosis of PTSD conforms to the criteria of DSM-IV, and it appears that the Veteran's PTSD symptoms have been reasonably related to his reported in-service stressors.  See 38 C.F.R. § 3.304(3)(f) . 

It is the Board's responsibility to evaluate the entire record on appeal. 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board will exercise its discretion to find that the evidence is in relative equipoise, and will conclude that service connection for PTSD, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

3. Service Connection for Low Back Strain

A review of the record appears to show that the claim for service connection for a low back strain evolved from the Veteran's original claim, received in August 2001, which was for an increased rating for his "service-connected spinal meningitis".  Therein, the Veteran claimed that his condition had gotten worse over the past two years, that his back had become worse, that his legs were giving out, and that at times he could not walk.  Thereafter, on a VA spine examination in December 2001, the diagnosis was chronic lumbosacral strain, and it was noted that the Veteran had meningococcal meningitis in service and was left with chronic back pain and some weakness in the legs.  By May 2002 rating decision, the RO denied service connection for low back strain.  Although when service connection was originally granted, by July 1970 rating decision, the RO granted service connection for headaches and low back pain as residuals of spinal meningitis, the more recent medical evidence does not show that the Veteran's complaints of low back pain are linked to his meningitis.  Rather, the Veteran's low back pain has been linked to a separate current low back disability, and, therefore, it would be appropriate to consider this as a separate claim for service connection for a low back disability.  

Thus, in considering this claim, with regard to current disability, the Board notes that there is competent medical evidence showing diagnoses of lumbosacral strain, degenerative disc disease, and spinal stenosis.  Thus, the record reflects that the Veteran has a current low back disability.  

STRs show that the Veteran was hospitalized for acute meningococcal meningitis from November 1965 to January 1966, and his residual symptoms included headaches and back pain.  Thereafter, on a VA examination in June 1970, the diagnosis was headaches and low back pain, residuals of meningitis, by history, and it was noted that objectively there were no neurological abnormalities to account for the Veteran's complaints of low back ache with numbness radiating into the leg and the headaches that occurred simultaneously on exertion.  The examiner indicated it was difficult to account for this symptomatology other than to assume that there was a residual arachnoiditis of the adhesive type in the low back.  Subsequent VA treatment records and VA examinations showed that the Veteran continued to periodically complain of low back pain, which was attributed to degenerative disc disease and spinal stenosis.  

What is missing from the record is competent evidence showing that the Veteran has a current low back disability that may be causally related to service.  38 C.F.R. § 3.303.  While the Veteran's low back pain was initially attributed to his meningitis in service, more recent medical evidence shows otherwise.  On a VA treatment record dated in January 2002, the examiner opined that it was extremely unlikely that the Veteran's meningitis in service was related to his present back pain.  Likewise - on a VA neurological examination in June 2004 - for which the Veteran's claims folder was reviewed - the examiner concluded that the Veteran experienced a mild case of meningococcal meningitis while in service and went on to serve a year of full duty with no further entries in the health record, and that the Veteran's peri-hospitalization symptoms had cleared, except for low back pain radiating to the right lower extremity, which the examiner indicated could not be attributed to meningitis.  The examiner opined that the Veteran's low back pain was likely due to mild degenerative disc disease.  

While a VA examiner in January 2002 opined that the Veteran's low back pain was worse than in the past and was more disabling, and indicated that the Veteran's back pain had been present since his meningitis and was "certainly" service-connected, the Board notes that there was no claims folder for this examiner to review, and that this opinion was solely based on the Veteran's report of having back problems since being treated for meningitis in service, and that his back problems had continued and become more troublesome.  Thus, the Board finds that the opinion rendered by the VA examiner in June 2004 to be more probative and persuasive on this issue, and also notes that the Veteran has not submitted any competent medical evidence to the contrary.  In addition, as noted above, no additional VA examination is not necessary.  

The Board recognizes the Veteran has contended that his ongoing low back pain is related to service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Likewise, the Veteran is competent to describe low back symptoms he has experienced - because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. at 465 (1994).  However, the Board does not believe that the etiology of a low back disability is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that his low back pain/symptoms are related to service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Espiritu v. Derwinski, supra.  That is to say, the Board finds no basis for concluding that a lay person would be capable of discerning whether current low back pain and symptoms had an onset in service, in the absence of specialized training, and the Veteran has not established any specialized training for such qualifications. 

The preponderance of the evidence is therefore against the claim of service connection for a low back strain.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


4. Service Connection for Hypertension

The Veteran essentially contends that his hypertension is related to his service-connected diabetes mellitus.  

Although the Veteran has contended that his hypertension is related to his service-connected diabetes mellitus, the Board will nonetheless also consider whether service connection is warranted for hypertension on a direct basis. 

With regard to the claim for direct service connection, initially, the Board notes that a current disability of hypertension has been shown by the record.  Brammer  v. Derwinski, supra.  

STRs from the Veteran's period of active duty service show no report or finding of hypertension.  What is missing for the claim for direct service connection is competent medical evidence of a link between the Veteran's hypertension and active service.  Here, he has not submitted or identified any medical opinion or other medical evidence regarding an etiological relationship to service that supports such a claim, and the Board has concluded that obtaining a VA examination on this point alone is not necessary to decide this direct theory of entitlement to the claim.  And while the Veteran would be competent to report on any elevated blood pressure readings he may have had since active service, as a lay person, he is not competent to report that he has hypertension related to that period of service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Espiritu v. Derwinski, supra. 

Further, post-service treatment records show that the Veteran's hypertension was first diagnosed in 1991 - many years after service - and at the same time he was treated for a stroke and that diabetes mellitus was also diagnosed.  In light of this evidentiary posture (including consideration of the evidence of record; the length of time between the Veteran's discharge from service and the first medical notations of hypertension; and the absence of any medical opinion suggesting a causal link between hypertension and service), the Board finds that the preponderance of the evidence is against the claim of direct service connection for hypertension. 

With regard to the claim for secondary service connection, the Board notes that several VA medical providers have addressed whether the Veteran's hypertension is causally related to his service-connected diabetes mellitus, resulting in conflicting opinions.  38 C.F.R. §§ 3.303, 3.310.  

On a VA examination in December 2001, the examiner noted that the Veteran was diagnosed with diabetes and hypertension in 1991 and opined that "most likely than not" his hypertension and diabetes were related.  

In a VA examination addendum dated in August 2002, the examiner noted that diabetes, hypertension, and the cerebrovascular accident (CVA) were all diagnosed at the same time, in 1991, and opined that since the Veteran's hypertension was not diagnosed prior to his stroke, it cannot be cited as causal, and that the Veteran's stroke was caused by atherosclerotic obstruction of his carotid artery, and not hypertension.  The examiner also noted that the Veteran had normal renal function, and that there was therefore no relationship between his diabetes and hypertension.  The examiner indicated that unless his renal function deteriorated severely, there would continue to be no relationship between his diabetes and hypertension.  The examiner further noted that only if his renal function severely deteriorated would his diabetes become an important issue in his hypertension, possibly exacerbating it, but not causing it.  

On a VA examination in September 2006, the examiner opined that since the Veteran's renal functions were normal and unless his renal function deteriorates severely, there will continue to be no relationship between the diabetes and hypertension.  The examiner further noted that only if his renal function severely deteriorates would diabetes become an important issue, with his hypertension possibly exacerbating it, but not causing it.  

On a VA renal examination in February 2010, the examiner noted that the Veteran had no abnormalities of urinalysis until 2007, and opined that it was more likely than not that his hypertension was not a manifestation of diabetic neuropathy, but that it was more likely than not that the Veteran's proteinuria was a manifestation of diabetic nephropathy.  Finally, the examiner noted that the Veteran's blood pressures were variable, but that his hypertension antedated his proteinuria development by approximately 10 years, and opined that he currently had minimal disability/edema related to his proteinuria.  

With regard to these conflicting opinions, the Board notes that when there is conflicting evidence in the record regarding whether the Veteran's currently claimed disorder is service connected, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In weighing these conflicting medical provider opinions, the Board concludes that the ones rendered by the VA examiners in August 2002, September 2006,and February 2010 are more persuasive and probative than the opinion rendered by the VA examiner in December 2001.  First, the opinions in August 2002, September 2006,and February 2010, all included a review of the claims folder, as well as citations to specific relevant items in the claims folder.  Moreover, these opinions not only provided a rationale for why hypertension was not related to diabetes mellitus, but also indicated the circumstances under which the Veteran's diabetes might aggravate his hypertension (in the case of severe deterioration of renal function).  Thus, the Board finds that these opinion are well reasoned and based on an objective, independent review of the relevant evidence and clinical evaluation.  These VA examinations have the proper factual foundation and, therefore, are entitled to significant probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  On the other hand, the opinion rendered by the VA examiner in December 2001 is conclusory and without supporting rationale.  Thus, the Board concludes that the VA examiner's opinions in August 2002, September 2006,and February 2010, are more persuasive and probative than the opinion provided by the VA examiner in December 2001. 

The Board recognizes that the Veteran has sincerely contended that his hypertension is related to his service-connected diabetes mellitus.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, but the Board does not find that the etiology of hypertension is subject to lay diagnosis.  Jandreau v. Nicholson, supra.  That is to say, the Board finds no basis for concluding that a lay person would be capable of discerning whether current hypertension had an onset in service or is related to diabetes mellitus, in the absence of specialized training, and the Veteran has not established any specialized training for such qualifications. 

The preponderance of the evidence is therefore against the claim of service connection for hypertension on both a direct basis and as secondary to the service-connected diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 

5. Increased Rating for Residuals of Meningitis

Service-connected disabilities are rated in accordance with VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran seeks a rating in excess of 10 percent for residuals of meningitis.  By way of history, the Board notes that in a July 1970 rating decision, the RO granted service connection for headaches and low back pain, residuals of spinal meningitis, and assigned a 10 percent disability rating, effective from April 28, 1970.  Since this 10 percent disability rating has been effective since 1970, this rating is now protected.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b). 

Meningitis is rated under Diagnostic Code 8019, which provides for a 100 percent rating when there is active febrile disease.  Otherwise, it is rated based on residuals, with a minimum rating of 10 percent.  38 C.F.R. § 4.124a . 

A determination as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the diseases and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  See 38 C.F.R. § 4.24a, Note following Diagnostic Code 8025. 

At the outset, it is noteworthy that at no time during the appeal period has the Veteran alleged or been shown to have meningitis that is active/febrile.  Consequently, a 100 percent rating under Diagnostic Code 8019 is not warranted, and the disability must therefore be rated based on residuals.  As noted above, when the 10 percent rating was granted back in 1970, that disability rating was based on residuals including headaches and low back pain.  

In reviewing the competent evidence during the present appeal period, the Board notes that there are little to no residuals that have been of late attributed to the Veteran's history of meningitis.  As explained above, recent medical evidence has essentially attributed the Veteran's low back pain and symptoms to current low back disabilities, and not as a residual of meningitis.  With regard to headaches, the record reflects intermittent complaints of headaches, that are treated with over the counter medicine.  Further, on the VA examination in June 2004, the examiner noted that the Veteran had intermittent headaches in the past, but indicated that these could not be related to the acute headaches of meningitis and did not persist long after he recovered.  The examiner also indicated that at no time were the Veteran's headaches prostrating.  

However, even if headaches were considered as a residual of the Veteran's meningitis, a rating in excess of 10 percent would not be warranted.  Headaches are most appropriately rated by analogy to the criteria for migraine headaches in Diagnostic Code 8100, which provides for a 10 percent rating for characteristic prostrating attacks averaging one in 2 months over the last several months; and a 0 percent rating with less frequent attacks.  38 C.F.R. § 4.124a.  The Veteran's headaches were never, during the appeal period, shown to be prostrating in nature.  Instead, they have been described as mild headaches that are treated with ibuprofen.  Accordingly, the headaches, of themselves, do not warrant a compensable rating.  See Diagnostic Code 8100; 38 C.F.R. § 4.31. 

Thus, the medical evidence of record, as summarized above, clearly establishes the Veteran's meningitis is not currently active, and that no compensably rated residuals of this condition have been identified.  As noted above, however, the current 10 percent rating for residuals has been in effect well in excess of 20 years, and is protected.  The Board concludes, for the reasons set forth above, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for the service-connected residuals of meningitis at all times during the pendency of the appeal, the reasonable doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, supra; Hart v. Mansfield, supra. 

In addition, the Board notes that the Veteran's service-connected disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Here, as explained above, the rating criteria for the Veteran's service-connected residuals of meningitis more than reasonably describe his disability level and symptomatology, and provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  There is also no indication the Veteran has been frequently hospitalized due to his service-connected residuals of meningitis, or that such disability affects his employability.  Thus, the criteria for referral for the assignment of an extraschedular disability rating are not met in this appeal.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, supra. 


ORDER

Service connection for PTSD is granted.

Service connection for low back strain is denied.

Service connection for hypertension is denied.

A rating in excess of 10 percent for residuals of meningitis is denied. 


REMAND

1. Service Connection for a CVA and Residual Disabilities

The Veteran contends that he had a CVA which was caused by his diabetes mellitus.  The record reflects that he had his first CVA in 1991, another in 1995, and apparently another one in 2009 (as was noted on the February 2010 VA renal examination).  Throughout the course of this appeal, the Veteran has alleged several disabilities resulting from the CVA, including left lower extremity weakness, left upper extremity weakness, and left facial weakness.  

The Board notes that there are several VA medical opinions of record that have attempted to address whether the Veteran's CVA may be related to the service-connected diabetes mellitus.  In that regard, the Board notes that on a VA examination addendum dated in August 2002, the examiner noted that the Veteran's diabetes and CVA were diagnosed at the same time, in 1991, and therefore, the CVA was not caused by diabetes.  The examiner noted these were independent medical problems, commonly seen in the same person.  The examiner opined that the development of atherosclerotic vascular disease, significant enough to cause obstruction of a carotid artery, took years to occur, and that this preceded the Veteran's diabetes for years.  The examiner also opined that his stroke was caused by atherosclerotic obstruction of his carotid artery, and not diabetes.  

Further, on a VA neurological examination in August 2002, the examiner indicated that diabetes was certainly one of the leading risk factors for stroke, but also noted that the Veteran's smoking could have conceivably contributed to the stroke, as well as due to aggravation of atherosclerotic disease.  The examiner indicated that if the Veteran's timeline was correct, and his stroke occurred in his 40s, other potential factors to be considered would be embolic causes due to hypercoagulable states, cardiac arrhythmias, or metabolic/infectious disorders, which could secondarily lead to thrombus formation.  The examiner opined that the presence of bilateral endarterectomy scars appeared to heavily a vasculopathy as one of the leading causes of the Veteran's strokes, which as likely could be as a consequence of his diabetes, as it could his smoking or genetic predisposition to vascular disease.  

Although there are VA examinations addressing a potential nexus in this matter, the Board finds that the VA examination addendum in August 2002 only addressed whether the Veteran's CVA was caused by his service-connected diabetes mellitus, and did not address whether the Veteran's diabetes may have aggravated his CVA.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, a more definitive medical opinion on the question of whether a CVA was aggravated by the Veteran's service-connected diabetes mellitus is needed.  The Board also notes that the VA neurological examination in 2002, although supporting a possible link between the Veteran's CVA and diabetes mellitus, was not definitive and did not include a review of the claims folder.  Thus, another VA examination/opinion is necessary, as the evidentiary record does not contain sufficient medical evidence to make a decision on his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.  The Board also notes that once VA undertakes to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, supra. 

The Board also notes that the claim for service connection for a tender scar, residual of carotid endarterectomy, is inextricably intertwined with the claim for service connection for a CVA.  Thus, consideration of that claim must be deferred pending resolution of the claim for service-connected for a CVA.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

2. Service Connection for Peripheral Vascular Disease of the
Right and Left Lower Extremities

The Veteran contends that his peripheral vascular disease of the lower extremities is related to his service-connected diabetes mellitus.  Although service connection was initially denied for this disability due to lack of current disability, the medical evidence of record clearly shows that the Veteran has been diagnosed with and treated for peripheral vascular disease of the lower extremities.  

A review of the various VA examinations and opinions of record show that none of these have specifically addressed whether there is a link between the Veteran's peripheral vascular disease and his service-connected diabetes mellitus.  Likewise, in the August 2002 VA examination addendum, the VA examiner concluded that the Veteran did not demonstrate any evidence of peripheral vascular disease of the lower extremities.  However, as noted above, the Veteran does indeed have a diagnosis of peripheral vascular disease of the lower extremities.  The record also reflects that in September 2009 the Veteran submitted, along with a waiver, a large packet of information regarding several of the issues that were on appeal - including his claim for service connection for peripheral vascular disease of the lower extremities.  In this packet, the Veteran submitted several medical texts which discuss a link between peripheral vascular disease and diabetes mellitus.  While these medical texts are not specific to the Veteran, and are not sufficient for a grant of service connection, such texts are sufficient to trigger another VA examination, In that regard, the Board notes that VA regulations require VA to provide a medical examination or obtain a medical opinion based on the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  Accordingly, the Board finds that a medical examination with opinion is necessary because the record does not contain sufficient competent medical evidence to decide this issue.  See also McLendon v. Nicholson, supra. 

The Board also notes that the Veteran indicated that he receives all of his medical treatment at VA facilities, and it appears that VA treatment records have only be obtained up to 2009.  Thus, on remand, an attempt should be made to obtain any updated and pertinent VA medical records for the Veteran.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete and current VA treatment records, dated from 2009 to the present, regarding any treatment for the Veteran's CVA and residual disability, diabetes mellitus, and peripheral vascular disease.  A negative reply should be requested.

2. Schedule the Veteran for an appropriate VA examination to determine whether the Veteran's CVA was secondary to his diabetes mellitus, and whether the Veteran's peripheral vascular disease of the lower extremities is secondary to his diabetes mellitus.  The claims folder, including a complete copy of this remand, must be made available to the examiner for review of the Veteran's pertinent medical and other history.  Following the examination and a review of the claims folder, the examiner must opine: (1) whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that any CVA was caused by, OR alternatively, aggravated by the Veteran's diabetes mellitus or residuals thereof; and (2) whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran's peripheral vascular disease of the lower extremities was caused by, OR alternatively, aggravated by his diabetes mellitus or residuals thereof.  A complete rationale for any opinions offered must be provided.

a. Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

b. Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

c. If the examiner cannot answer the above question without resorting to mere speculation, the examiner should state why this is so.

3. Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  He and his representative should also be given an opportunity to respond to the SSOC.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


